Citation Nr: 0835353	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 17, 2005 at the East 
Georgia Regional Medical Center.  


REPRESENTATION

Appellant represented by:	Francis W. Allen, Attorney 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This appeal arises from an September 2005 administrative 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Dublin, Georgia.  


FINDINGS OF FACT

1.  On June 6, 2005, the veteran incurred medical expenses at 
East Georgia Regional Medical Center for the treatment of 
dizziness and hearing loss.  

2.  Prior to the actual care rendered East Georgia Regional 
Medical Center on June 6, 2005, the cost had not been 
authorized by VA.  

3.  At the time care was rendered on June 6, 2005, the 
veteran had two service-connected disabilities, including 
post-traumatic stress disorder (PTSD), rated as 100 percent 
disabling; and residuals of a left varicocelectomy, rated as 
noncompensably disabling.  VA rated the veteran as 
permanently and totally disabled, effective March 31, 1993.  

4.  The private medical care rendered on June 6, 2005, was 
not for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at East Georgia Regional Medical 
Center on June 6, 2005, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in September 2005, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, A VA physician reviewed the medical records and 
rendered an opinion.  As such, the Board finds that there is 
no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.   

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
September 18, 2003, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Reimbursement of medical expenses is provided as follows.  To 
the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by the VA, or any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances: 

(a) For veterans with service connected disabilities care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:

(1) for an adjudicated service-connected 
disability; (2) For non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.47(j); and 

(b) In a medical emergency care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable, and an attempt 
to use them beforehand or obtain prior VA authorization for 
the services required would not have been reasonable, sound 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 2002); 38  C.F.R. 
§ 17.120 (2007).  

A 100 percent rating for post-traumatic stress disorder was 
granted in a January 1999 decision of the Board of Veterans' 
Appeals (Board).  The RO also found the veteran to be 
permanently and totally disabled effective March 31, 1993.  
Therefore, the veteran meets the criteria of paragraph (a) 3 
for providing reimbursement of medical expenses not 
previously authorized.  

Next, the Board considered whether the services rendered were 
of an emergency nature such that a delay in obtaining 
treatment would have been hazardous to life or health.  The 
veteran went to the emergency room of East Georgia Regional 
Medical Center on June 17, 2005.  He was ambulatory.  He 
complained of dizziness for the past six months and partial 
hearing loss in his left ear.  His symptoms were described as 
of mild severity.  He felt light headed but his symptoms were 
relieved by lying down.  He did not have chest pain, 
diaphoresis, fever, ear pain, palpitations, vomiting, 
tachycardia or ringing in his ears.  There was no shortness 
of breath, syncope, seizure, weakness or tingling.  His only 
symptoms were dizziness and headache.  A computed tomography 
scan of the brain found no acute disease.  The clinical 
impression was the veteran had an episode of acute vertigo, 
which was treated with antivert.  

A VA physician reviewed the veteran's records and found the 
treatment he received on June 17, 2005 was not emergent.  He 
also indicated the veteran could have gone to a VA facility.  

This evidence indicates the veteran's symptoms were mild.  
There is nothing in the record which supports finding that 
the veteran's health was in serious jeopardy.  The VA 
physician who reviewed the veteran's claim indicated the 
treatment received was not emergent.  In addition, the 
veteran reported his symptoms were relieved when he lay down, 
and the dizziness complaints had apparently been something he 
had experienced for months.   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Hayes v. Brown, 
6 Vet. App. 66 (1993), held that the statutory language made 
it clear that all three conditions must be met before 
reimbursement may be authorized.  Even though the veteran has 
service connected disabilities rated permanently and totally 
disabling, reimbursement for medical expense for previously 
unauthorized care is only provided if it is rendered in an 
emergency and VA treatment was unavailable.  The evidence 
does not demonstrate that a prudent layperson would have 
believed his health was in jeopardy if he failed to obtain 
immediate treatment for mild dizziness and hearing loss in 
one hear.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 17, 2005, at the East 
Georgia Medical Center, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


